Case 1:20-cv-21553-MGC Document 197-3 Entered on FLSD Docket 07/08/2020 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-21553-Civ-COOKE/GOODMAN

   PATRICK GAYLE, et al.,

          Petitioners-Plaintiffs, on behalf of
          themselves and those similarly situated,

   v.

   MICHAEL W. MEADE, et al.,

         Respondents-Defendants.
   ____________________________________/

    PETITIONERS’ FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
        TO RESPONDENT MICHAEL W. MEADE, FIELD OFFICE DIRECTOR,
    MIAMI FIELD OFFICE, U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT
          Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Petitioners-
   Plaintiffs (“Petitioners”) hereby request that Respondent-Defendants produce the following
   documents and/or data by electronic secure file-sharing site, or by such other means of
   transmission mutually agreed upon by the parties.
                             DEFINITIONS AND INSTRUCTIONS
          The following definitions apply to Petitioners’ First Requests for Production of
   Documents to Respondents (the “Requests”) as set forth below.
          The following definitions apply to Petitioners’ First Interrogatories to Respondents
   (the “Interrogatories”) set forth below.
          1.     “Krome” means Krome Processing Center located in Miami-Dade County,
   FL.
          2.     “BTC” means Broward Transitional Center located in Broward County, FL.
          3.     “Glades” means Glades County Detention Center located in Moore Haven,
   FL.
          4.     The terms “Three Detention Centers” shall refer to Krome Service Processing
   Center, Glades County Detention Center, Broward Transitional Center, and any other ICE
   controlled detention center where a Class Member was transferred.


                                                1
Case 1:20-cv-21553-MGC Document 197-3 Entered on FLSD Docket 07/08/2020 Page 2 of 9



          5.        “CDC” means the Centers for Disease Control and Prevention.
          6.        “Cohorting” means grouping or housing persons with a similar condition for
   observation over a period of time.
          7.        “COVID-19 Response Plans” shall refer to all plans or procedures created,
   referenced or implemented by Respondents in preparing for or responding to a COVID-19
   outbreak or potential COVID-19 outbreak, including but not limited to plans or procedures
   for responses to pandemics, infectious diseases, influenza, medical or other emergencies and
   disasters.
          8.        “Guards” shall refer to individuals who serve in a guard position at a detention
   center, regardless of the individual’s employer.
          9.        “Staff” shall refer to individuals who serve in a staff position at a detention
   center, regardless of the individual’s employer.
          10.       “Communication” includes any occurrence whereby data, expression, facts,
   opinions, thought, or other information of any kind is transmitted in any form, including,
   without      limitation,   in-person   conversation,   telephone   conversation,   video   chat,
   correspondence, discussion, meeting, memorandum, email, text message, chat message,
   voice message, picture message, video message, audio recording, video recording, social
   media posting, or any other form of in-person, written, or electronic communication.
          11.       “Concerning” or “relating to” means referring to, and includes, but is not
   limited to, analyzing, commenting on, comprising, connected with, constituting, containing,
   contradicting, describing, embodying, establishing, evidencing, memorializing, mentioning,
   pertaining to, recording, regarding, reflecting, responding to, setting forth, showing, or
   supporting, directly or indirectly, or having any connection, association, relevance, relation,
   pertinence, or applicability to, or any implication for, or bearing upon, the subject matter of
   these Requests for Production.
          12.       “At-Risk Population” means individuals with one or more of the following risk
   factors: age of 55 or above, pregnancy or recent pregnancy (within last 6 weeks), and serious
   underlying medical condition including: chronic kidney disease (including receiving dialysis);
   chronic liver disease (including cirrhosis and chronic hepatitis); endocrine disorders
   (including diabetes mellitus); compromised immune system (immunosuppression) (e.g.,
   receiving treatment such as chemotherapy or radiation, received an organ or bone marrow


                                                    2
Case 1:20-cv-21553-MGC Document 197-3 Entered on FLSD Docket 07/08/2020 Page 3 of 9



   transplant and is taking immunosuppressant medications, taking high doses of corticosteroids
   or other immunosuppressant medications, HIV or AIDS); metabolic disorders (including
   inherited metabolic disorders and mitochondrial disorders); heart disease (including
   congenital heart disease, congestive heart failure and coronary artery disease); lung disease
   including asthma or chronic obstructive pulmonary disease (chronic bronchitis or
   emphysema) or other chronic conditions associated with impaired lung function or that
   require home oxygen; neurological and neurologic and neurodevelopment conditions
   (including disorders of the brain, spinal cord, peripheral nerve, and muscle such as cerebral
   palsy, epilepsy (seizure disorders), stroke, intellectual disability, moderate to severe
   developmental delay, muscular dystrophy, or spinal cord injury); body mass index (BMI) of
   40 or greater; hypertension; smoking or history of smoking; and, any other condition
   identified by the Centers for Disease Control and Prevention as putting a person at a higher
   risk of severe illness or death from COVID-19.
          13.    “Detainees” means all civil immigration detainees under the jurisdiction of
   U.S. Immigration and Customs Enforcement detained at Krome, BTC and Glades from April
   13, 2020 to present.
          14.    “Document” has the meaning set forth in Rule 34(a)(1)(A) of the Federal Rules
   of Civil Procedure and includes, but is not limited to, each and every form of Communication
   and includes, without limitation, all written, printed, typed, recorded, or visual matter of any
   kind, type, nature, or description, in whatever form (e.g., final and draft versions), that is or
   has been in Your actual or constructive possession, custody, or control, including, but not
   limited to, all printed and electronic copies of electronic mail, text messages, chat messages,
   notes, correspondence, memoranda, tapes, handwritten notes, articles, diaries, letters,
   photographs, minutes, contracts, agreements, reports, computer printouts, drafts, notebooks,
   audio recordings, video recordings, or any written or recorded materials of any other kind,
   however stored (whether in tangible or electronic form), recorded, produced, or reproduced,
   including on backup tapes, the Internet, or the World Wide Web.
          15.    “ICE” means U.S. Immigration and Customs Enforcement, including all staff,
   employees, contractors and agents.
          16.    “ICE’s ERO COVID-19 Pandemic Response Requirements” means Version
   1.0,      April        10,     2020        of       the      document         available       at:


                                                   3
Case 1:20-cv-21553-MGC Document 197-3 Entered on FLSD Docket 07/08/2020 Page 4 of 9



   https://www.ice.gov/doclib/coronavirus/eroCOVID19responseReqsCleanFacilities.pdf
   and any supplements, additions, and changes thereto.
            17.   “Including” means including without limitation.
            18.   “Isolation” means the separation of a person or group of people known or
   reasonably believed to be infected with a communicable disease and potentially infectious
   from others to prevent the spread of the communicable disease.
            19.   “Person” includes any natural person or legal entity.
            20.   “Personal Protective Equipment” or “PPE” means equipment worn to
   minimize exposure to COVID-19, including, but not limited to, facemasks, N95 respirators,
   eye protection, disposable medical gloves, and disposable gowns/one-piece coveralls.
            21.   “Quarantine” means the separation of a person or group of people reasonably
   believed to have been exposed to a communicable disease but not yet symptomatic, from
   others who have not been exposed, to prevent the possible spread of the communicable
   disease.
            22.   “Social Distancing” means the keeping of space between one person and other
   people, including staying at least six feet apart, not gathering in groups, staying out of crowded
   places, and avoiding mass gatherings.
            23.    “You,” Your,” “Respondents”, or “Defendants” means Respondents-
   Defendants Michael W. Meade and William P. Barr, together with any of their agents,
   attorneys, representatives, affiliates, public relations consultants, or any other Person acting
   under their control or on their behalf.
                                          INSTRUCTIONS
            The following instructions apply to Petitioners’ Requests for Production set forth
   below.
            1.    In providing the documents called for by this Request, you are requested to
   produce them as they are kept in the usual course of business or organize and label them to
   correspond with the categories to which they relate.
            2.    Documents which cannot be legibly copied should be produced in their original
   form.
            3.    These Requests are intended to cover all documents in your possession, or
   subject to your custody and control, whether directly or indirectly.


                                                   4
Case 1:20-cv-21553-MGC Document 197-3 Entered on FLSD Docket 07/08/2020 Page 5 of 9



          4.      Each paragraph and subparagraph of these Requests should be construed
   independently and no other paragraph or subparagraph shall be referred to or relied on for the
   purpose of limiting the scope.
          5.      The singular form of a word shall be interpreted as plural and the plural form
   of a word shall be interpreted as singular whenever appropriate to bring within the scope of
   these Requests any documents which might be considered to be beyond the scope.
          6.      If in answering these Requests you claim any ambiguity in interpreting either
   an individual request or a definition or instruction applicable thereto, such claims shall not be
   utilized by you as a basis for refusing to respond, but there shall be set forth as part of the
   response the language deemed to be ambiguous and the interpretation chosen or used in
   responding.
          7.      Any document as to which you claim privilege or exemption from discovery
   shall be identified by date, author, description and general subject matter with a statement of
   the ground for privilege or exemption from discovery.
          8.      All designated documents are to be taken as including all attachments and
   enclosures. If any portion of a document is responsive to a Request, the entire document
   should be produced. If documents responsive to this Request are normally kept in a file or
   other folder, also produce that file or folder.
                                             REQUESTS
          1.      Any and all files or other documentations maintained on each named Plaintiff.
   Your response should include the physical A-file, the digital A-file, the T-file, medical records,
   grievances filed by each Plaintiff, and all Department of Homeland Security databases,
   including EARM, CIS, TECS, and OCMS (also known as PLAnet).
          2.      All COVID-19 Response Plans for the Three Detention Facilities in effect from
   January 1, 2020 to the present.
          3.      All guidance, policies, protocols and procedures regarding infection control,
   COVID-19 testing (for detainees, Guards and Staff), sick call requests and hospital transfers
   in effect at the Three Detention Centers from January 1, 2020 to the present.
          4.      All guidance, policies, protocols and procedures outlining how infection
   control policies and practices changed at any time from January 1, 2020 to the present.




                                                     5
Case 1:20-cv-21553-MGC Document 197-3 Entered on FLSD Docket 07/08/2020 Page 6 of 9



             5.    All screening forms or other tracking documents used by the Three Detention
   Centers’ Guards or Staff in housing areas or intake to screen from COVID-19 symptoms.
             6.    All documents tracking or logging reports on the presence of COVID-19
   symptoms at the Three Detention Centers.
             7.    All documents and/or data reflecting any process undertaken at the Three
   Detention Centers for evaluating detainees for release in an effort to reduce the Three
   Detention Centers’ population size due to the COVID-19 pandemic, including the dates of
   implementation, the decision made for each detainee evaluated and the basis for each
   decision.
             8.    All documents showing the Three Detention Centers’ inventory of personal
   protective equipment (“PPE”), soap, hand sanitizer, and cleaning supplies from January 1,
   2019 to the present, including but not limited to daily logs of materials, purchase requests,
   purchase orders, invoices, and receipts for purchases of personal protective equipment
   (“PPE”), soap, hand sanitizer, and cleaning supplies from January 1, 2019 to the present.
             9.    Documents showing the dates and times for disinfection of the kitchen, medical
   area, intake area, and housing units, including, but not limited to, any dated logs, checklists,
   or other forms used to keep track of disinfection, at each of the Three Detention Centers from
   January 1, 2020 to the present.
             10.   Documents and/or data identifying each detainee, Guard, Staff, or contractor
   at the Three Detention Centers who has had symptoms of COVID-19 and/or has been tested
   for COVID-19, and documents and/or data sufficient to identify whether each such person
   was tested for COVID-19, the date of the test, and the test result, from January 1, 2020 to the
   present.
             11.   All sick call requests or requests for medical attention and any response to these
   requests for medical attention at the Three Detention Centers from January 1, 2020 to the
   present, including any compiled data showing the number of sick call requests and medical
   staff encounters by month.
             12.   All documents showing the number, measurements, and housing capacity of
   all housing units, dorms, cells, pods, and any other residential spaces at the Three Detention
   Centers as well as the maximum distance possible between beds in multi-person residential
   spaces.


                                                   6
Case 1:20-cv-21553-MGC Document 197-3 Entered on FLSD Docket 07/08/2020 Page 7 of 9



          13.     Documents and/or data sufficient to identify each detainee transferred into the
   Three Detention Centers from March 1, 2020 to the present, and, for each such detainee,
   documents and/or data sufficient to identify from where and on which date he or she was
   transferred.
          14.     All documents related to putting detainees in quarantine, cohort, isolation,
   solitary confinement, medical centers, hospitals or negative pressure rooms at the Three
   Detention Centers due to COVID-19 or concerns about COVID-19.
          15.     All documents related to putting staff in quarantine, cohort, isolation, solitary
   confinement, medical centers, hospitals or negative pressure rooms at the Three Detention
   Centers due to COVID-19 or concerns about COVID-19.
          16.     Daily staffing matrix, or other documents and/or data sufficient to identify the
   Guards, Staff (including both custody and health care staff), and contractors (including both
   custody and health care contractors) working each shift, and the unit where each person was
   assigned for each shift, from March 1, 2020 to the present, at each of the Three Detention
   Centers.
          17.     Documents and/or data showing any current staffing vacancies (including both
   custody and health care staff) at the Three Detention Centers.
          18.     All forms, posters, educational materials or other documents (including copies
   as provided in languages other than English) made available to men and women detained at
   Krome, Glades or BTC regarding COVID-19, infection control, health and safety from
   January 1, 2020 to the present.
          19.     All contracts pertaining to the housing, care, and safety of individuals detained
   at the Three Detention Centers, including but not limited to contracts between Broward
   County, Glades County, ICE, ICE Health Services Corps, and any private contractor.
          20.     All grievances filed at the Three Detention Centers since March 1, 2020.
          21.     All photographs, videos or other images taken at the Three Detention Centers
   or during transfers of men and women detained at Krome, Glades or BTC since March 1,
   2020. Your response should include all video taken by surveillance or security cameras.
          22.     All deposition transcripts from cases in which U.S. Immigration & Customs
   was a party (either as a named party or as a function of an employee being sued in his or her
   official capacity) involving allegations related to COVID-19.


                                                  7
Case 1:20-cv-21553-MGC Document 197-3 Entered on FLSD Docket 07/08/2020 Page 8 of 9



          23.    All internal communications, including without limitations white papers,
   memos, electronic emails, text messages, discussions on MS Teams or other software,
   regarding the response to COVID-19 at Krome, Glades and/or BTC.
          24.    Provide drawings or blueprints illustrating your response to Interrogatory No.
   1 in Petitioners’ First Set Of Interrogatories To Respondent Michael W. Meade, Field Office
   Director, Miami Field Office, U.S. Immigration And Customs Enforcement.
          25.    Provide all complaints, grievances, lawsuits, or claims for workers’
   compensation from any guard or staff at Krome, Glades or BTC that mentions COVID-19.
          26.    If you denied Request for Admission No. 17 in Petitioners’ First Set of Requests
   for Admissions, provide all documentation supporting your denial.
          27.    If you denied Request for Admission No. 18 in Petitioners’ First Set of Requests
   for Admissions, provide all documentation supporting your denial.
          28.    If you denied Request for Admission No. 28 in Petitioners’ First Set of Requests
   for Admissions, provide all documentation supporting your denial.


   Date: July 8, 2020

                                                     Respectfully submitted,

                                                     /s/ Scott M. Edson
                                                     Scott M. Edson, Esq.
                                                     Florida Bar No. 17258

    Gregory P. Copeland*                             Scott M. Edson, Esq.
    Sarah T. Gillman*                                Florida Bar No. 17258
    RAPID DEFENSE NETWORK                            KING & SPALDING LLP
    11 Broadway, Suite 615                           1700 Pennsylvania Avenue NW, STE 200
    New York, NY 10004                               Washington, DC 20006-4707
    Tel.: (212) 843-0910                             Telephone: (202) 737-0500
    Fax: (212) 257-7033                              Facsimile: (202) 626-3737
    gregory@defensenetwork.org                       sedson@kslaw.com
    sarah@defensenetwork.org
    *Appearing Pro Hac Vice

    Rebecca Sharpless                                Kathryn S. Lehman
    Florida Bar No. 0131024                          Florida Bar No.: 95642
    Romy Lerner                                      Chad A. Peterson
    Florida Bar No. 116713                           Florida Bar No.: 91585
                                                     KING & SPALDING LLP


                                                 8
Case 1:20-cv-21553-MGC Document 197-3 Entered on FLSD Docket 07/08/2020 Page 9 of 9



    UNIVERSITY OF MIAMI SCHOOL OF            1180 Peachtree Street, N.E.
    LAW - IMMIGRATION CLINIC                 Atlanta, GA 30309
    1311 Miller Drive Suite, E-273           Telephone: (404) 572-4600
    Coral Gables, Florida 33146              Facsimile: (404) 572-5100
    Tel: (305) 284-3576                      klehman@kslaw.com
    Fax: (305) 284-6092                      cpeterson@kslaw.com
    rsharpless@law.miami.edu

    Paul R. Chavez                           Mark Andrew Prada
    FL Bar No. 1021395                       Fla. Bar No. 91997
    Maia Fleischman                          Anthony Richard Dominguez
    FL Bar No. 1010709                       Fla. Bar No. 1002234
    SOUTHERN POVERTY LAW CENTER              PRADA URIZAR, PLLC
    2 S. Biscayne Blvd., Ste. 3200           3191 Coral Way, Suite 500
    Miami, FL 33101                          Miami, FL 33145
    Tel: (305) 537-0577                      Tel.: (786) 703-2061
    paul.chavez@splcenter.org                Fax: (786) 708-9508
    maia.fleischman@splcenter.org            mprada@pradaurizar.com
                                             adominguez@pradaurizar.com

    Lisa Lehner                              Andrea Montavon McKillip
    Florida Bar No. 382191                   Florida Bar No. 56401
    AMERICANS FOR IMMIGRANT                  LEGAL AID SERVICE OF BROWARD
    JUSTICE                                  COUNTY, INC.
    5355 NW 36 Street, Suite 2201            491 North State Road 7
    Miami, FL 33166                          Plantation, Florida 33317
    Tel: (305) 573-1106 Ext. 1020            Tel. (954) 736-2493
    Fax: (305) 576-6273                      Fax (954) 736-2484
    Llehner@aijustice.org                    amontavon@legalaid.org

                                         Counsel for Petitioners




                                         9
